

116 HR 6430 IH: Suspend School Meal Debt Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6430IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Ms. Omar (for herself, Ms. Haaland, Ms. Moore, Mrs. Napolitano, Mr. McGovern, Ms. Ocasio-Cortez, Mrs. Hayes, Ms. Schakowsky, Mr. Nadler, Mr. Vargas, Ms. Norton, Ms. Wilson of Florida, Mr. Espaillat, Mr. Levin of Michigan, Mr. Pocan, Ms. Tlaib, Mr. Lowenthal, Mr. Soto, Ms. Lee of California, Ms. Pressley, Ms. Pingree, Mr. Thompson of Mississippi, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Velázquez, Ms. Sánchez, Mr. Danny K. Davis of Illinois, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require that school food authorities and local educational agencies not collect unpaid meal fees during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Suspend School Meal Debt Act. 2.School meal debt during COVID–19 pandemic(a)Cancellation of meal debts owed as of date of enactmentThe Secretary shall reimburse each school food authority and local educational agency participating in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) for the unpaid meal fees owed to such authority or agency as of the date of the enactment of this Act. (b)Debt collection prohibition during emergency periodNotwithstanding any other provision of law, the Secretary shall require that during the emergency period each school food authority and local educational agency described in subsection (a) may not collect unpaid meal fees or use a debt collector (as such term is defined in section 803 of the Consumer Credit Protection Act (15 U.S.C. 1692a)) to collect such unpaid meal fees.(c)DefinitionsIn this section:(1)Emergency periodThe term emergency period means the period—(A)beginning on the date of the enactment of this section; and(B)ending 30 days after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 is terminated under such section.(2)SecretaryThe term Secretary means the Secretary of Agriculture.(3)Unpaid meal feesThe term unpaid meal fees—(A)means outstanding fees owed by a household to a local educational agency or school food authority for lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and(B)includes late fees associated with the outstanding fees described in subparagraph (A).